Exhibit 10.1

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 15, 2007
(the “Agreement Date”), is made by and between CELL THERAPEUTICS, INC., a
Washington corporation (“Buyer”), and BIOGEN IDEC INC., a Delaware corporation
(“Seller”).

WHEREAS, Seller and certain of Seller’s Affiliates (as defined below)
manufacture, market, sell and distribute in the United States the Product (as
defined below);

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, certain Purchased Assets (as defined below) related to the Product in
the United States, all upon the terms and subject to the conditions set forth in
this Agreement; and

WHEREAS, in connection with the purchase and sale of the Purchased Assets, Buyer
and Seller desire to enter into certain arrangements with respect to the
Purchased Assets in the United States as expressly contemplated by this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Buyer and Seller agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them below:

“Action” means any claim, dispute, action (including any action seeking
injunctive or other equitable relief), arbitration, mediation, litigation,
proceeding, suit or governmental investigation and any appeal therefrom.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by or is under common Control with such first
Person. A Person will be deemed to “Control” another Person if such first Person
has the power to direct or cause the direction of the management and policies of
such other Person, whether through ownership of securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Agreement Date” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Assigned Contracts” mean the Contracts listed on Schedule 5.8, but only to the
extent noted on Schedule 5.8 (i.e., as to certain listed Contracts, not all
rights and obligations are being assigned – as more fully noted on Schedule
5.8); provided, however, that notwithstanding any provision herein to the
contrary, where the consent of any other Person is necessary (as identified on
Schedule 5.8) in order for any interest of Seller or any of Seller’s Affiliates
in any such Contract to be assigned to Buyer, such Contract shall not be deemed
to be an Assigned Contract unless and until either (i) such consent is obtained
or (ii) Buyer and Seller separately agree (i.e., outside of this Agreement and
the arrangements contemplated hereby, including the Contract Assignment and
Assumption Agreement) to include such Contract as an Assigned Contract.

“Assumed Contractual Obligations” mean the obligations of Seller or any of
Seller’s Affiliates under the Assigned Contracts from and after the Closing
Date; provided, however, that Assumed Contractual Obligations shall not include
any obligations that arise due to a breach or default under the Assigned
Contracts prior to Closing.

“Biosimilar Product” means a biosimilar product approved by the FDA based upon
reference to the prior approval of the Product (and the clinical data supporting
such approval) to which such biosimilar product is therapeutically equivalent.

“Books and Records” mean all pricing lists, customer lists, material customer
correspondence and related material books and records used solely and
specifically with respect to the Product in the United States by Seller or any
of Seller’s Affiliates, but in each instance only to the extent in existence as
of the Closing Date and readily within the possession or control of Seller or
any of Seller’s Affiliates.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York are permitted or required to close by any
Governmental Rule.

“Buyer” has the meaning set forth in the introductory paragraph.

“Buyer Indemnified Parties” has the meaning set forth in Section 12.2(a).

“Closing” has the meaning set forth in Section 4.1.

“Closing Date” has the meaning set forth in Section 4.1.

“CMS-HHS” means the Centers for Medicare & Medicaid Service of the United States
Department of Health and Human Services.

“Commercialization” means any (i) sales of the Product or Finished US Goods, or
any portion of any of the foregoing, for ultimate use in the United States or
(ii) other commercial activities related to the Product in the United States.

“Confidential Information” means information which is confidential or
proprietary to the Disclosing Party, including know-how, scientific information,
the terms of this Agreement or any other Transaction Document, clinical data,
efficacy and safety data, adverse event information, formulas, methods and
processes, specifications, pricing information (including

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2



--------------------------------------------------------------------------------

discounts, rebates and other price adjustments) and other terms and conditions
of sales, customer information, business plans and all other intellectual
property; provided, however, that Confidential Information shall not include the
following: (i) information of a Disclosing Party that is known to a Receiving
Party or its Affiliates prior to the time of disclosure to it, to the extent
evidenced by written records or other competent proof, unless a proprietary
interest in such information is transferred to the Disclosing Party pursuant to
this Agreement or any other Transaction Document; (ii) information that is
independently developed by employees, agents or independent contractors of a
Receiving Party or its Affiliates without reference to or reliance upon the
information furnished by the Disclosing Party, as evidenced by written records
or other competent proof, unless a proprietary interest in such information is
transferred to the Disclosing Party pursuant to this Agreement or any other
Transaction Document; (iii) information disclosed to a Receiving Party or its
Affiliates by a third Person that has a right to make such disclosure; or
(iv) any other information that is or becomes part of the public domain through
no fault or negligence of the Receiving Party.

“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of April 26, 2007, by and between Buyer and Seller.

“Contracts” mean contracts, leases, indentures, agreements, notes, bonds, loans,
instruments, conditional sale contracts, mortgages, licenses, purchase orders
and all other legally binding arrangements or commitments, whether written or
oral or in existence on the Agreement Date or subsequently entered into,
including all amendments thereto.

“Contract Assignment and Assumption Agreement” means the assignment and
assumption agreement to be executed and delivered by Buyer and Seller at the
Closing substantially in the form of Exhibit A.

“Customer Orders” mean orders for Finished US Goods from customers of Seller or
any of Seller’s Affiliates in the United States.

“Disclosing Party” has the meaning set forth in Section 9.6(a).

“Disclosure Schedule” means the Disclosure Schedule delivered by Seller to Buyer
concurrently with delivering this Agreement.

“Disputes” has the meaning set forth in Section 5.10(d).

“Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or any similar encumbrance of any nature whatsoever.

“Excluded Assets” has the meaning set forth in Section 2.2(b).

“Excluded Intellectual Property” means: (i) the Licensed Patents; (ii) the
Sublicensed Patent Rights; (iii) the Sublicensed Patent Rights Agreements;
(iv) the Seller Trade Dress; (v) the Seller Trademarks; (vi) any computer
programs and software; and (vii) any other copyrights, Patents, trade dress,
Trademarks or other intellectual property that does not relate solely and
specifically to the development, manufacture, marketing, sale or distribution of
the Product (except as expressly included in the Product Intellectual Property).

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

3



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration.

“FFDCA” means the Federal Food, Drug, and Cosmetic Act of 1938, as amended.

“Finished US Goods” mean kits containing the Product labeled and ready for
distribution and sale to end-users in the United States, as contemplated by the
definition for such term in the Supply Agreement; provided, however, that for
purposes of this Agreement, such term shall also include any single such kit
containing one of the constituent parts of the Product.

“General Assignment and Assumption Agreement” means the assignment and
assumption agreement to be executed and delivered by Buyer and Seller at the
Closing substantially in the form of Exhibit B.

“General Assignment and Bill of Sale” means the assignment and bill of sale to
be executed and delivered by Seller at the Closing substantially in the form of
Exhibit C.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality of applicable
jurisdiction, whether domestic or foreign.

“Governmental Rule” means any applicable law, judgment, order, award, decree,
statute, ordinance, rule or regulation issued or promulgated by any Governmental
Entity.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnified Party” has the meaning set forth in Section 12.6(a).

“Indemnifying Party” has the meaning set forth in Section 12.6(a).

“Integrity Agreement” means a corporate integrity agreement to be entered into
by and between Buyer and OIG-HHS.

“Knowledge of Seller” means the actual knowledge of Faheem Hasnain.

“Liabilities” mean any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Governmental Rule, Contract or
otherwise.

“License Agreement” means the license agreement to be executed and delivered by
Buyer and Seller at the Closing substantially in the form of Exhibit D.

“License-Back Agreement” means the license-back agreement to be executed and
delivered by Buyer and Seller at the Closing substantially in the form of
Exhibit E.

“Licensed Patents” mean the Patents listed on Schedule 5.10.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

4



--------------------------------------------------------------------------------

“Losses” mean any and all damages, losses, Taxes, Liabilities, claims,
judgments, penalties, costs and expenses, including reasonable attorneys’ fees
and litigation expenses.

“Manufacturing Confidential Information” means Confidential Information relating
to the manufacture or supply of the Product or Finished US Goods, or any portion
of any of the foregoing, including Product Manufacturing Technology (as defined
in the Supply Agreement), that is (i) disclosed to Buyer or any of its
Affiliates by Seller or any of its Affiliates (including through observation by
Buyer or any of its Affiliates) and (ii) maintained as confidential by Seller
and its Affiliates prior to such disclosure; provided, however, that
Manufacturing Confidential Information shall not include (x) information
disclosed to Buyer or any of its Affiliates by a third Person (excluding, for
this purpose, Seller or any of its Affiliates) that has a right to make such
disclosure or (y) any other information that is or becomes part of the public
domain through no fault or negligence of Buyer or any of its Affiliates or any
third party manufacturer engaged by Buyer or any of its Affiliates.

“Material Adverse Effect” means a change, circumstance or effect that has had a
materially adverse effect on the Purchased Assets taken as a whole, but
excluding any change, circumstance or effect caused by or relating to:
(i) changes in conditions generally affecting (A) the healthcare or
biotechnology industry or (B) the United States or world economy or securities
markets; (ii) the execution or announcement of this Agreement or the
consummation of the transactions contemplated hereby, including any loss of
employees, suppliers or customers resulting therefrom; (iii) changes in any
Governmental Rule or generally accepted accounting principles or interpretations
thereof; (iv) any act of civil unrest, war or terrorism; or (v) a decline in
revenues of or orders for the Product.

“Milestone Events” has the meaning set forth in Section 3.3.

“Milestone Payments” has the meaning set forth in Section 3.3.

“NDC Number” means either of the national drug code numbers associated with the
Product as of the Agreement Date, No. 64406-104-04 or No. 64406-103-03.

“OIG-HHS” means the Office of Inspector General of the United States Department
of Health and Human Services.

“Patent Assignment” means the patent assignment to be executed and delivered by
Seller at the Closing substantially in the form of Exhibit F.

“Patents” mean all United States patents and patent applications, including
reissues, divisions, continuations, continuations-in-part and extensions thereof
and reexamination certificates therefor.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.

“Post-BLA Clinical Trial Records” mean all final reports and other material
records for clinical studies with respect to the Product in the United States,
but in each instance only to the

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

extent: (i) in existence as of the Closing Date; (ii) readily within the
possession of, and controlled and transferable by, Seller or any of Seller’s
Affiliates; and (iii) relating to any study that commenced after February 19,
2002.

“Post-Closing Liabilities” has the meaning set forth in Section 2.3(a).

“Pre-Closing Liabilities” has the meaning set forth in Section 2.3(b).

“Product” means the pharmaceutical product currently marketed and sold as
ZEVALIN® (Ibritumomab Tiuxetan), consisting of Indium-111 Ibritumomab Tiuxetan
and Yttrium-90 Ibritumomab Tiuxetan, as such term is more particularly defined
in the Supply Agreement.

“Product Domain Names” mean the Internet domain names listed on Schedule 5.10.

“Product Intellectual Property” means: (i) the Product Domain Names; (ii) the
Product Patents; (iii) the Product Trade Dress; and (iv) the Product Trademarks.

“Product Marketing Materials” mean all sales training, marketing and other
promotional materials used solely and specifically with respect to the Product
in the United States by Seller or any of Seller’s Affiliates, but in each
instance only to the extent in existence as of the Closing Date and readily
within the possession or control of Seller or any of Seller’s Affiliates.

“Product Patents” mean the United States patents and patent applications listed
on Schedule 5.10, including reissues, divisions, continuations,
continuations-in-part and extensions thereof and reexamination certificates
therefor.

“Product Trade Dress” means the current trade dress of the Product, but
excluding Seller Trade Dress.

“Product Trademarks” mean the Trademarks listed on Schedule 5.10.

“Product Toll-Free Number” means the 1-866-298-8433 telephone number.

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchased Assets” has the meaning set forth in Section 2.2(a).

“Rebates” mean all payments, rebates, reimbursements, administrative fees or
chargebacks due (i) under any state or federal program in the United States
(including Medicaid) or (ii) to customers in the United States under any private
party managed care Contract or under any other Contract or program of any nature
whatsoever with private Persons.

“Receiving Party” has the meaning set forth in Section 9.6(a).

“Regulatory Applications/Approvals” mean Biologics License Application
No. 125019, as initially approved by the FDA on February 19, 2002, and all
supplements,

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

6



--------------------------------------------------------------------------------

amendments and revisions thereto, whether approved or not, together with all
supporting documents and clinical studies referenced in any such applications
and relating solely and specifically to the Product and all annual reports and
postmarketing fifteen (15)-day alerts submitted since the most recent such
annual report with respect thereto, but in each instance only to the extent:
(i) in existence as of the Closing Date; (ii) in the possession of, and
controlled and transferable by, Seller or any of Seller’s Affiliates; and
(iii) not necessary or appropriate to be retained by Seller in order for Seller
to (A) manufacture the Product under the terms of the Supply Agreement or the
Schering Supply Agreement or (B) perform obligations following the Closing where
performance is expected to be transitioned to Buyer pursuant to the Services
Agreement.

“Regulatory Files” mean (i) all adverse event reports and other data,
information and materials relating to adverse experiences solely and
specifically with respect to the Product in the United States and (ii) all
material correspondence between Seller or any of Seller’s Affiliates, on the one
hand, and any Governmental Entity, on the other hand, relating solely and
specifically to the Product in the United States, including any safety reports
or updates, complaint files and product quality reviews, but in each instance
only to the extent: (x) in existence as of the Closing Date; (y) in the
possession or control of Seller or any of Seller’s Affiliates; and (z) not
necessary or appropriate to be retained by Seller in order for Seller to
(A) manufacture the Product under the terms of the Supply Agreement or the
Schering Supply Agreement or (B) perform obligations following the Closing where
performance is expected to be transitioned to Buyer pursuant to the Services
Agreement.

“Schering” means Schering Aktiengesellschaft, a German corporation.

“Schering License Agreement” means that certain Collaboration & License
Agreement, dated June 9, 1999, by and between Schering and IDEC Pharmaceuticals
Corporation, as amended by that certain First Amendment to Collaboration &
License Agreement, dated July 13, 2004, by and between Schering and Seller and
that certain letter agreement amendment, dated September 16, 2005, by and
between Schering and Seller, as the same may be amended from time to time (so
long as any such amendment does not provide Schering or any successor or
assignee with a right to offer to sell, sell, import or distribute the Product
in the United States).

“Schering Pharmacovigilance Agreement” means that certain Pharmacovigilance
Agreement, dated April 30, 2003, by and between Schering and IDEC
Pharmaceuticals Corporation, as the same may be amended from time to time (so
long as any such amendment does not provide Schering or any successor or
assignee with a right to offer to sell, sell, import or distribute the Product
in the United States).

“Schering Supply Agreement” means that certain Supply Agreement, dated June 9,
1999, by and between Schering and IDEC Pharmaceuticals Corporation, as amended
by that certain letter agreement amendment, dated December 16, 2004, by and
between Schering and Seller, as the same may be amended from time to time (so
long as any such amendment does not provide Schering or any successor or
assignee with a right to offer to sell, sell, import or distribute the Product
in the United States).

“Security Agreement” means a security agreement to be executed and delivered by
Seller and Buyer at the Closing substantially in the form of Exhibit G.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

7



--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the introductory paragraph.

“Seller Cap Amount” has the meaning set forth in Section 12.2(b)(ii).

“Seller Indemnified Parties” has the meaning set forth in Section 12.3.

“Seller Trade Dress” means the lay-out, designs and coloring used on the
packaging of the Product to the extent used on other product packaging of Seller
or any of Seller’s Affiliates.

“Seller Trademarks” mean: (i) the “Biogen Idec” name or any variations thereof;
(ii) the names “Biogen”, “Idec” and all formatives and derivatives thereof, all
composite marks including such names or any such formatives or derivatives and
any colorable imitation of any of the foregoing; and (iii) all Trademarks, other
than the Product Trademarks, used by Seller or any of Seller’s Affiliates in
connection with the manufacture, marketing, sale and distribution of the
Product.

“Services Agreement” means a services agreement to be executed and delivered by
Seller and Buyer at the Closing substantially in the form of Exhibit H.

“Sublicense Agreements” mean the sublicense agreements or other arrangements
with respect to the Sublicensed Patent Rights under the Sublicensed Patent
Rights Agreements to be executed and delivered by Buyer and Seller at the
Closing in the forms prepared pursuant to Section 9.4(a), all of which are
intended to “pass-through” the applicable obligations (including economic
arrangements) of the Sublicensed Patent Rights Agreements from Seller to Buyer
(i.e., without any premium or surcharge payable by Buyer to Seller). Sublicense
Agreements shall include, as applicable, all amendments or novations of
Sublicensed Patent Rights Agreements necessary to achieve such pass-through.

“Sublicensed Patent Rights” mean the rights of Seller or any of Seller’s
Affiliates to Patents under the Sublicensed Patent Rights Agreements, but solely
to the extent that such rights relate solely and specifically to the
development, manufacture or sale of the Product in the United States where such
Product will only be sold to, or used by, end-users in the United States.

“Sublicensed Patent Rights Agreements” mean those certain license agreements to
which Seller or any of Seller’s Affiliates is a party listed on Schedule 5.10.

“Submission Window” has the meaning set forth in Section 6.6.

“Supply Agreement” means a supply agreement to be executed and delivered by
Seller and Buyer at the Closing substantially in the form of Exhibit I.

“Tax” means all domestic and foreign taxes and assessments, including all
interest, penalties and additions with respect thereto.

“Tax Return” means any report, return, election, notice, estimate, declaration,

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

8



--------------------------------------------------------------------------------

information statement and other forms and documents (including all schedules,
exhibits and other attachments thereto) relating to and filed or required to be
filed with a taxing authority in connection with any Taxes (including estimated
Taxes).

“Third Party Claim” has the meaning set forth in Section 12.6(b).

“Trademark Assignment” means the trademark assignment to be executed and
delivered by Seller at the Closing substantially in the form of Exhibit J.

“Trademarks” mean all United States trademarks, trade names, brand names,
logotypes, symbols, service marks, Internet domain names and the goodwill of the
business symbolized thereby, including registrations and applications for
registrations thereof and all renewals, modifications and extensions thereof.

“Transaction Documents” mean this Agreement, the Contract Assignment and
Assumption Agreement, the General Assignment and Assumption Agreement, the
General Assignment and Bill of Sale, the License Agreement, the License-Back
Agreement, the Patent Assignment, the Security Agreement, the Services
Agreement, the Supply Agreement, the Sublicense Agreements, the Trademark
Assignment and the Transition Services Agreement.

“Transition Services Agreement” means a transition services agreement to be
executed and delivered by Seller and Buyer at the Closing substantially in the
form of Exhibit K.

“United States” means the United States of America, together with all of its
territories and possessions, and the Commonwealth of Puerto Rico.

“USPTO” means the United States Patent and Trademark Office.

“Yearly Net Sales Amount” means, with respect to the applicable calendar year,
the total amount invoiced by Buyer or any of its direct or indirect Affiliates,
assignees, successors, licensees, transferees, distributors or commercial
partners (or their respective Affiliates) for sales of the Product or Finished
US Goods, or any portion of any of the foregoing, to third parties in bona fide
arm’s length transactions less the following deductions, in each case related
specifically to the Product or Finished US Goods, or any portion of any of the
foregoing, as applicable, and actually taken by such third parties and not
otherwise recovered or reimbursed to Buyer or any of its direct or indirect
Affiliates, assignees, successors, licensees, transferees, distributors or
commercial partners (or their respective Affiliates): (i) the actual cost of
such Product or Finished US Goods, or any portion of any of the foregoing, paid
to Seller pursuant to the Supply Agreement; (ii) credits or refunds for actual
returns of such Product or Finished US Goods, or any portion of any of the
foregoing; (iii) Rebates for the purchase of such Product or Finished US Goods,
or any portion of any of the foregoing; (iv) sales, use or similar Taxes
directly related to the sale of such Product or Finished US Goods, or any
portion of any of the foregoing, but only to the extent added to the sales price
and separately set forth as such in the total invoiced amount; and (v) freight,
packing and handling charges to the extent directly related to the sale of such
Product or Finished US Goods, or any portion of any of the foregoing, but only
to the extent added to the sales price and separately set forth as such in the
total invoiced amount. The gross invoiced amounts referred to in the foregoing
sentence exclude amounts

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

9



--------------------------------------------------------------------------------

invoiced among Buyer, its Affiliates and its licensees for quantities of Product
or Finished US Goods, or any portion of any of the foregoing, for resale (i.e.,
where the resale is included in the Yearly Net Sales Amount). If any of the
Product or Finished US Goods, or any portion of any of the foregoing, is ever
sold for compensation other than cash or in a transaction which is not arm’s
length, or if Product or Finished US Goods, or any portion of any of the
foregoing, would otherwise reach patients or end-users without a sale thereof
being included in the calculation of the Yearly Net Sales Amount (other than
pursuant to any clinical trial, commercially reasonable sampling program,
compassionate use program or the like), then the then-current gross list price
of such Product or Finished US Goods, or any applicable portion of any of the
foregoing, shall be used in calculating, for the quantities at issue, the Yearly
Net Sales Amount.

“Yearly Royalty Payment” has the meaning set forth in Section 3.4(a).

“Yearly Royalty Payment Expiration Date” has the meaning set forth in
Section 3.4(c).

Section 1.2 Interpretation.

(a) When used in this Agreement, the words “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation.”

(b) Any terms defined in the singular shall have a comparable meaning when used
in the plural, and vice-versa.

(c) All references to any introductory paragraph, recitals, Articles, Sections,
Exhibits and Schedules shall be deemed references to the introductory paragraph,
recitals, Articles, Sections, Exhibits and Schedules to this Agreement unless
otherwise specifically set forth herein.

(d) This Agreement shall be deemed drafted jointly by Buyer and Seller and shall
not be specifically construed against either party based on any claim that such
party or its counsel drafted this Agreement.

Section 1.3 Currency. All currency amounts referred to in this Agreement are in
United States Dollars unless otherwise specified.

ARTICLE II

SALE AND PURCHASE OF PURCHASED ASSETS

Section 2.1 Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date, Seller shall, and shall cause certain of
Seller’s Affiliates to, sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase, acquire and accept, all right, title and interest of
Seller or any of Seller’s Affiliates in, to and under the Purchased Assets.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

10



--------------------------------------------------------------------------------

Section 2.2 Purchased Assets.

(a) “Purchased Assets” means the following properties, assets and rights of
Seller or any of Seller’s Affiliates:

(i) the Assigned Contracts;

(ii) the Books and Records;

(iii) the Post-BLA Clinical Trial Records;

(iv) the Product Domain Names;

(v) the Product Marketing Materials;

(vi) the Product Patents;

(vii) the Product Toll-Free Number;

(viii) the Product Trade Dress;

(ix) the Product Trademarks;

(x) the Regulatory Applications/Approvals;

(xi) the Regulatory Files; and

(xii) all unfilled Customer Orders as of the Closing Date (i.e., Customer Orders
to the extent that (A) the Finished US Goods at issue have not been shipped to
the applicable customer as of the Closing Date and (B) Buyer (rather than Seller
or any of its Affiliates) would be paid by the applicable customer after
shipment by Buyer following the Closing Date), a list of which shall be provided
to Buyer within ten (10) Business Days after the Closing Date.

(b) Notwithstanding the foregoing, or any other provision herein to the
contrary, Buyer and Seller expressly agree and acknowledge that the Purchased
Assets shall not include any of the following (collectively, the “Excluded
Assets”):

(i) any tangible property (except as expressly included in the Purchased Assets
above);

(ii) the Schering License Agreement, the Schering Pharmacovigilance Agreement
and the Schering Supply Agreement;

(iii) the right to sue under any of the Purchased Assets for events or
circumstances occurring prior to the Closing Date;

(iv) the Excluded Intellectual Property; and

(v) all properties, assets and rights of Seller or any of Seller’s Affiliates
other than the Purchased Assets.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

11



--------------------------------------------------------------------------------

(c) Buyer acknowledges and agrees that Seller and any of Seller’s Affiliates may
retain (and be entitled to use the information in) copies of any or all parts of
the documentation that Seller or any of Seller’s Affiliates deliver to Buyer
hereunder or that otherwise constitute Purchased Assets: (i) for archival
purposes; (ii) to fulfill or otherwise dispose of any of the Pre-Closing
Liabilities; (iii) to fulfill or otherwise dispose of any of Seller’s or any of
Seller’s Affiliates rights or obligations under the Security Agreement, the
Services Agreement, the Supply Agreement or the Transition Services Agreement;
(iv) for use in connection with any pending or threatened Action; (v) to fulfill
or otherwise dispose of any of Seller’s or any of Seller’s Affiliates
obligations under the Schering License Agreement, the Schering Pharmacovigilance
Agreement or the Schering Supply Agreement; or (vi) for such other purposes as
Seller may reasonably request, subject to Buyer’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed).

Section 2.3 Pre-Closing and Post-Closing Liabilities. Except (i) as otherwise
provided in the Supply Agreement and (ii) for such allocations of liability
between the parties as are expressly set forth in the Services Agreement and the
Transition Services Agreement:

(a) Buyer, and not Seller or any of its Affiliates, shall be liable, as between
Seller and its Affiliates on the one hand and Buyer and its Affiliates on the
other hand, for any and all Liabilities and Actions to the extent arising in
connection with the Commercialization, the Purchased Assets or any acts or
omissions of Buyer or any of its direct or indirect Affiliates, assignees,
successors, licensees, transferees, distributors or commercial partners (or
their respective Affiliates) related thereto from and after the Closing Date,
including Assumed Contractual Obligations (collectively, the “Post-Closing
Liabilities,” as further illustrated by subsections (c) and (d) below);
provided, however, that Post-Closing Liabilities shall specifically not include
any manufacturing or purchase orders for materials delivered to or on behalf of
Seller prior to the Closing Date or any rebates to be paid on Product sales made
prior to the Closing Date;

(b) Seller, and not Buyer or any of its Affiliates, shall be liable, as between
Buyer and its Affiliates on the one hand and Seller and its Affiliates on the
other hand, for any and all Liabilities and Actions to the extent arising in
connection with the Commercialization, the Purchased Assets or any acts or
omissions of Seller or any of its direct or indirect Affiliates, assignees,
successors, licensees, transferees, distributors or commercial partners (or
their respective Affiliates) related thereto prior to the Closing Date
(collectively, the “Pre-Closing Liabilities,” as further illustrated by
subsections (c) and (d) below), and Buyer will not assume or be responsible for
any Pre-Closing Liabilities; provided, however, that any manufacturing or
purchase orders for materials delivered to or on behalf of Seller prior to the
Closing Date and any rebates to be paid on Product sales made prior to the
Closing Date shall also be specifically included in Pre-Closing Liabilities; and

(c) For the avoidance of doubt, by way of example, the Post-Closing Liabilities
shall include any Liabilities and Actions to the extent arising in connection
with any quantities of Product sold (or in the alternative, if Product at issue
was not sold, then

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

12



--------------------------------------------------------------------------------

administered to or taken by a patient) in the United States after the Closing
Date, and the Pre-Closing Liabilities shall include any Liabilities and Actions
to the extent arising in connection with any quantities of Product sold (or in
the alternative, if Product at issue was not sold, then administered to or taken
by a patient) prior to the Closing Date. It is hereby acknowledged that an
Action initiated by a patient taking Product in the United States both before
and after the Closing may involve both Pre-Closing Liabilities and Post-Closing
Liabilities, in which event the parties shall cooperate with one another to
determine and implement an appropriate strategy for defending against any
related Actions.

(d) For the avoidance of doubt, by way of example, the Post-Closing Liabilities
(and the Assumed Contractual Obligations) shall include (and the Pre-Closing
Liabilities shall exclude) any payment obligation that first becomes due and
payable under an Assigned Contract after the Closing Date, even to the extent
that such payment obligation may relate to activities under such Assigned
Contract that are substantially performed before the Closing Date.

ARTICLE III

PURCHASE PRICE

Section 3.1 Purchase Price. The purchase price for the Purchased Assets shall be
Ten Million Dollars ($10,000,000) in cash (the “Purchase Price”), which shall be
payable at the Closing in accordance with Section 4.2(b).

Section 3.2 Allocation of Purchase Price. The Purchase Price shall be allocated
among the Purchased Assets as of the Closing Date in accordance with any
Governmental Rule and as otherwise agreed upon in writing by the parties. Buyer
and Seller each agree to (i) report (and to cause its respective Affiliates to
report) the transactions contemplated by this Agreement in a manner consistent
with any Governmental Rule and with the terms of this Agreement (including the
allocation agreed upon in writing by the parties) and (ii) not to take any
position inconsistent therewith in any Tax Return, in any Tax refund claim, in
any litigation or otherwise.

Section 3.3 Milestone Payments. In addition to the Purchase Price and the Yearly
Royalty Payments, within thirty (30) days after each of the Milestone Events
Buyer shall pay to Seller the corresponding Milestone Payment by wire transfer
in immediately available funds to an account or accounts designated in writing
by Seller. The Milestone Events and the corresponding Milestone Payments are as
follows:

 

“Milestone Events”

   “Milestone Payments” Approval from the FDA to expand the labeling for the
Product with respect to an aggressive non-Hodgkin’s lymphoma indication    $
10,000,000 Approval from the FDA to expand the labeling for the Product with
respect to an indolent non-Hodgkin’s lymphoma indication    $ 10,000,000

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

13



--------------------------------------------------------------------------------

Buyer acknowledges and agrees that more than one of the Milestone Events could
occur in any calendar year and that such an occurrence would not reduce any of
the applicable Milestone Payments.

Section 3.4 Yearly Royalty Payments.

(a) In addition to the Purchase Price and the Milestone Payments, on or before
March 1 of each calendar year starting with March 1, 2008 and continuing until
March 1 of the calendar year following the Yearly Royalty Payment Expiration
Date, Buyer shall pay to Seller the Yearly Royalty Payment for the preceding
calendar year by wire transfer in immediately available funds to an account or
accounts designated in writing by Seller. The “Yearly Royalty Payment” shall be
equal to a percentage of the Yearly Net Sales Amount for the preceding calendar
year as follows (noting, for this purpose, that the Yearly Royalty Payment will
be the sum of the two separate amounts if and when more than one percentage
calculation applies in calendar years 2007 through 2013):

 

Yearly Net Sales Amount

  

Percentage

For calendar years 2007 through 2010 and that increment of the Yearly Net Sales
Amount below $250,000,000    [***] For calendar years 2007 through 2010 and that
increment of the Yearly Net Sales Amount equal to or in excess of $250,000,000
   [***] For calendar years 2011 through 2013 and that increment of the Yearly
Net Sales Amount below $250,000,000    [***] For calendar years 2011 through
2013 and that increment of the Yearly Net Sales Amount equal to or in excess of
$250,000,000    [***] For calendar years 2014 or later and all increments of the
Yearly Net Sales Amount    [***]

(b) Assuming a Closing, then on or before March 1 of each calendar year starting
with March 1, 2008 and continuing until March 1 of the calendar year following
the Yearly Royalty Payment Expiration Date, Buyer shall deliver to Seller a
written report, certified as accurate by an officer of Buyer, stating the Yearly
Net Sales Amount for the preceding calendar year (but only for that period
following the Closing Date in the instance of 2007) and the Yearly Royalty
Payment for the preceding calendar year. In no event shall the receipt or
acceptance by Seller of such report or a Yearly Royalty Payment prevent Seller
from subsequently challenging the validity or accuracy of such report or a
Yearly Royalty Payment. Buyer shall keep, and require its direct or indirect
Affiliates, assignees, successors, licensees, transferees, distributors or
commercial partners (or their respective Affiliates) to keep, full, complete and
proper records and accounts of all sales of the Product or Finished US Goods, or
any portion of any of the foregoing, in sufficient detail to enable the Yearly
Royalty Payment to

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

14



--------------------------------------------------------------------------------

be determined. Seller shall have the right to appoint an independent certified
public accounting firm approved by Buyer (which approval shall not be
unreasonably withheld, conditioned or delayed) to audit the records of Buyer or
any of its direct or indirect Affiliates, assignees, successors, licensees,
transferees, distributors or commercial partners (or their respective
Affiliates) as necessary to verify a Yearly Royalty Payment. Buyer shall pay to
Seller an amount equal to any additional portion of a Yearly Royalty Payment to
which Seller is entitled as disclosed by such audit plus a late charge thereon
at the rate of one and one-half percent (1.5%) per month. Such audit shall be at
Seller’s expense; provided, however, that if such audit discloses that Seller
was underpaid a Yearly Royalty Payment by at least five percent (5%), then Buyer
shall reimburse Seller for the reasonable costs of such audit. Seller may
exercise its right to audit as to each of Buyer or any of its direct or indirect
Affiliates, assignees, successors, licensees, transferees, distributors or
commercial partners (or their respective Affiliates) no more frequently than
once in any calendar year or more than once in respect of any calendar year, and
the accounting firm performing such audit shall execute a confidentiality
agreement enforceable by Buyer that prohibits the accounting firm from divulging
information obtained in connection with the audit (other than the disclosure to
Seller of information relating to the accuracy of the Yearly Royalty Payment).
Any such audit shall be permitted during business hours within fifteen (15) days
of Buyer’s receipt of Seller’s notice to proceed with an audit. Buyer shall
preserve and maintain, and cause its direct or indirect Affiliates, assignees,
successors, licensees, transferees, distributors or commercial partners (or
their respective Affiliates) to preserve and maintain, all books and records
required for such an audit for a period of at least five (5) years after the
calendar year to which the books and records apply.

(c) For the calendar year in which the Yearly Royalty Payment Expiration Date
occurs, the Yearly Net Sales Amount shall only be calculated for that portion of
such calendar year prior to the Yearly Royalty Payment Expiration Date. The
“Yearly Royalty Payment Expiration Date” means the latest of: (i) the expiration
date of the last to expire of any of the Product Patents, the Licensed Patents
or the Patents for which a sublicense has been granted to Buyer under the
Sublicense Agreements; (ii) the day on which a third Person begins to lawfully
sell a Biosimilar Product in the United States of America; or (iii) December 31,
2015.

Section 3.5 Transfer Taxes. All transfer, sales, value added, stamp duty and
similar Taxes payable in connection with the transactions contemplated hereby,
to the extent payable to any Governmental Entity, shall be borne by Buyer.
Notwithstanding the foregoing, Buyer and Seller shall each be obligated for any
Taxes to the extent payable or assessed based upon the income or worth of such
party.

ARTICLE IV

THE CLOSING

Section 4.1 Closing Date. The closing of the sale and transfer of the Purchased
Assets (the “Closing”) shall take place at Seller’s offices at 5200 Research
Place, San Diego, California 92122, on the first Business Day following the date
on which all of the conditions to each party’s obligations under Article X have
been satisfied or waived, or at such other date or place as may be mutually
agreed to by Buyer and Seller (such date of the Closing being the “Closing
Date”).

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

15



--------------------------------------------------------------------------------

Section 4.2 Closing Activities.

(a) At the Closing, (i) Seller shall deliver or cause to be delivered to Buyer
each of the items referred to in Section 10.2(a), (b) and (d), in each case
appropriately executed, and (ii) Buyer shall deliver or cause to be delivered to
Seller each of the items referred to in Section 10.3(a), (b) and (c), in each
case appropriately executed.

(b) At the Closing, Buyer shall deliver or cause to be delivered to Seller
payment of the Purchase Price by wire transfer in immediately available funds to
an account or accounts designated in writing by Seller.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer, except as set forth on the
Disclosure Schedule, as follows:

Section 5.1 Organization; Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each of Seller and Seller’s Affiliates has the requisite power and authority to
own the Purchased Assets, as the case may be, and to carry on its business with
respect to the Product as currently conducted. Each of Seller and Seller’s
Affiliates is duly qualified to conduct business as a foreign corporation and is
in good standing in each jurisdiction where the nature of the business conducted
by it makes such qualification necessary, except where the failure to so qualify
or be in good standing would not have a Material Adverse Effect.

Section 5.2 Authority; Execution and Delivery. Seller has the requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Seller and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by Seller and, as applicable, Seller’s Affiliates. This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by Buyer, will
constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity regardless of whether considered in a proceeding in
equity or at law.

Section 5.3 No Violation; Consents. The execution and delivery of this Agreement
or any of the Transaction Documents by Seller and, as applicable, Seller’s
Affiliates do not, and the consummation of the transactions contemplated hereby
or thereby and compliance with the terms hereof or thereof by Seller and such
Seller’s Affiliates will not: (i) violate any Governmental Rule to which Seller
and such Seller’s Affiliates are subject; (ii) breach or violate any provision
of the Certificate of Incorporation or Bylaws of Seller or such Seller’s
Affiliates; (iii) conflict with any Assigned Contract, except for such
violations or conflicts which would not have a

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

16



--------------------------------------------------------------------------------

Material Adverse Effect or materially interfere with Seller’s performance of its
obligations hereunder; or (iv) require any approval, authorization, consent,
license, exemption, filing or registration with any Person, except for such
approvals, authorizations, consents, licenses, exemptions, filings or
registrations which have been obtained or made or which, if not obtained or
made, would not have a Material Adverse Effect or materially interfere with
Seller’s performance of its obligations hereunder.

Section 5.4 Title to Purchased Assets. Seller or any of Seller’s Affiliates has
good and valid title to each of the Purchased Assets, as the case may be, free
and clear of all Encumbrances other than imperfections of title or other
Encumbrances that, individually or in the aggregate with other such
imperfections or other such Encumbrances, would not have a Material Adverse
Effect. At the Closing, subject to transfer of the Regulatory
Applications/Approvals pursuant to Section 9.2(b), Seller will sell, assign,
transfer, convey and deliver to Buyer good and valid title to each of the
Purchased Assets, as the case may be, free and clear of all Encumbrances other
than imperfections of title or other Encumbrances that, individually or in the
aggregate with other such imperfections or other such Encumbrances, would not
have a Material Adverse Effect.

Section 5.5 Litigation. As of the Agreement Date, there is no Action pending or,
to the Knowledge of Seller, threatened against Seller or any of Seller’s
Affiliates relating to the Purchased Assets or the Product that (i) if adversely
determined would result in a Material Adverse Effect or (ii) challenges or seeks
to prevent or enjoin the transactions contemplated by this Agreement.

Section 5.6 Regulatory Issues. Seller has made available to Buyer all material
information related to the Regulatory Applications/Approvals reasonably
requested in writing by Buyer. During the year immediately prior to the
Agreement Date, (i) neither Seller nor any of Seller’s Affiliates has received
any written notice from, or to the Knowledge of Seller been subject to any
investigation of, any Governmental Entity regarding any material adverse
findings relating to the Product or its manufacture, pricing or promotion and
(ii) there has not been and is not pending any occurrence of any product recall,
market withdrawal or replacement or post-sale warning conducted by or on behalf
of Seller or any of Seller’s Affiliates concerning the Product, whether
voluntary or otherwise. Without in any way limiting the foregoing, Seller has
provided Buyer with access to the database maintained by Seller with respect to
historical adverse experience reports relating to the Product.

Section 5.7 Compliance with Laws. Each of Seller and Seller’s Affiliates is in
compliance with all Governmental Rules in the United States (including the
FFDCA) applicable to the Purchased Assets or otherwise involving the Product in
the United States, as the case may be, except where the failure to so comply
would not have a Material Adverse Effect. Neither Seller nor any of Seller’s
Affiliates has received any written notice within the three (3) years
immediately prior to the Agreement Date (i) of any asserted material violation
of any such Governmental Rules relating to the Purchased Assets or otherwise
involving the Product or (ii) that any material investigation or review by any
Governmental Entity with respect to the Purchased Assets or otherwise involving
the Product is pending or is contemplated.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

17



--------------------------------------------------------------------------------

Section 5.8 Assigned Contracts. Seller has made available to Buyer complete and
correct copies of the Assigned Contracts. To the Knowledge of Seller, each of
the Assigned Contracts is valid and in full force and effect as of the Agreement
Date. Except as would not have a Material Adverse Effect, as of the Agreement
Date, (i) to the Knowledge of Seller, the other party to each of the Assigned
Contracts is not in default under, or in breach of, such Assigned Contract and
has not provided any written notice to Seller or any of Seller’s Affiliates of
any intention to terminate such Assigned Contract and (ii) neither Seller nor
any of Seller’s Affiliates has received written notice that it is in default
under, or in breach of, any Assigned Contract or provided written notice to the
other party to each of the Assigned Contracts of any intention to terminate such
Assigned Contract.

Section 5.9 Schering License Agreement. Seller has made available to Buyer
copies, to the extent in the possession of Seller, of any Contracts for which
Seller expects to incur Liabilities after the Closing in connection with the
Schering License Agreement for clinical trials or other similar projects
conducted jointly between Seller and Schering. Seller has made available to
Buyer a summary of all material out-of-pocket costs paid by Seller to third
Persons (i.e., excluding personnel and other internal costs of Seller or any of
its Affiliates) in connection therewith during the 12-month period ending
July 31, 2007, which summary was not prepared in accordance with generally
accepted accounting principles.

Section 5.10 Intellectual Property Rights.

(a) Except as would not have a Material Adverse Effect, as of the Agreement
Date, the Product Patents, the Licensed Patents and the Sublicensed Patent
Rights include all Patents (or rights in Patents) filed with the USPTO that are
owned by (or licensed to) Seller or any of Seller’s Affiliates and that would,
to the Knowledge of Seller, be infringed by Seller or any of Seller’s Affiliates
by developing, making, using, marketing, selling or distributing the Product
(but only the Product) in the United States if any such Patent were owned by any
other Person without a grant of rights to Seller or any of Seller’s Affiliates.

(b) With respect to any of the Product Patents for which Seller is a joint owner
or co-owner, there are no restrictions by Contract between Seller or any of
Seller’s Affiliates and the applicable joint owner or co-owner of such Product
Patent on the exercise of the full scope of rights afforded Seller or any of
Seller’s Affiliates as a joint owner or co-owner of such Product Patent.

(c) There are no claims pending or, to Seller’s Knowledge, threatened with
regard to the ownership or licensing to or by Seller or any of Seller’s
Affiliates of any of the Product Intellectual Property. Subject to any required
third Person consents, Seller and Seller’s Affiliates have the legal power to
convey to Buyer, as applicable, all of their ownership and license interests in
the Product Intellectual Property.

(d) To the Knowledge of Seller, there is, and has been, no pending, decided or
settled opposition, interference, reexamination, injunction or other Action
directly affecting the Product Intellectual Property or the Licensed Patents
(collectively, “Disputes”), nor, to the Knowledge of Seller, has any such
Dispute been threatened in writing, challenging the legality, validity,
enforceability or ownership of any Product Intellectual Property or any Licensed
Patent.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

18



--------------------------------------------------------------------------------

To the Knowledge of Seller, no Product Intellectual Property or Licensed Patent
is subject to any outstanding injunction, judgment, order, decree, ruling
charge, settlement or other disposition of any Dispute.

(e) To the Knowledge of Seller, there are no outstanding Actions asserted in
writing against Seller or any of Seller’s Affiliates as of the Agreement Date
alleging that the development, manufacture, use, marketing, sale or distribution
of the Product in the United States by Seller or any of Seller’s Affiliates
infringes or misappropriates any intellectual property of any other Person.

(f) As of the Agreement Date, the Product Trademarks include all Trademarks
filed with the USPTO owned by Seller or any of Seller’s Affiliates and used by
Seller or any of Seller’s Affiliates solely and specifically in the manufacture,
use, marketing, sale and distribution of the Product in the United States.

(g) Except as would not have a Material Adverse Effect, as of the Agreement
Date, all of the Product Patents and the Product Trademarks have been duly
registered or filed with, and all necessary registration, maintenance and
renewal fees with respect to such Patents and Trademarks have been paid to, the
USPTO.

(h) The patent applications included among the Product Patents are pending and
have not been abandoned and will continue to be timely prosecuted by Seller or
Seller’s Affiliates through the Closing Date.

Section 5.11 No Brokers. Seller has not entered into any agreement, arrangement
or understanding with any Person that will result in the obligation to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

Section 5.12 Reliance. Seller recognizes and agrees that, notwithstanding any
investigation by Buyer, Buyer is relying upon the representations and warranties
made by Seller in this Section 5.

Section 5.13 Accuracy of Representations and Warranties. None of the
representations and warranties of Seller in this Section 5 contain or will
contain any untrue statement of material fact or omit or misstate a material
fact necessary to make such representations and warranties not misleading.

ARTICLE VI

CERTAIN COVENANTS AND AGREEMENTS OF SELLER

Section 6.1 Conduct of Business Until Closing. During the period from the
Agreement Date and continuing until the Closing, Seller agrees (except as listed
on Schedule 6.1 or as otherwise provided in this Agreement or to the extent that
Buyer otherwise consents in writing, which consent shall not be unreasonably
withheld, conditioned or delayed) that Seller and any of Seller’s Affiliates
will conduct their respective businesses with respect to the Product and the
Purchased Assets in substantially the same manner as presently conducted;
provided, however, that nothing contained herein shall be deemed to require the
expenditures of any funds outside of the ordinary course of business.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

19



--------------------------------------------------------------------------------

Section 6.2 Access. During the period from the Agreement Date and continuing
until the Closing, upon reasonable advance notice received from Buyer and at
Buyer’s expense, Seller shall (i) afford Buyer and its representatives
reasonable access to, during regular business hours, or furnish Buyer and its
representatives with copies of, documents used solely and specifically with
respect to the Purchased Assets, the Product in the United States or the
Post-Closing Liabilities by Seller or any of Seller’s Affiliates as Buyer may
reasonably request, but in each instance only to the extent in existence as of
such request and readily within the possession or control of Seller or any of
Seller’s Affiliates, and (ii) otherwise cooperate and assist with Buyer’s
investigation of the Purchased Assets, the Product in the United States or the
Post-Closing Liabilities as Buyer may reasonably request.

Section 6.3 No Dispositions. During the period from the Agreement Date and
continuing until the Closing, subject to Section 6.1, neither Seller nor any of
Seller’s Affiliates shall sell, license, lease, transfer or otherwise
hypothecate, or agree to sell, license, lease, transfer or otherwise
hypothecate, any of the Purchased Assets.

Section 6.4 Post-Closing Orders and Payments. After the Closing, Seller shall
(i) promptly deliver to Buyer any Customer Orders received after the Closing
Date and any payments received from third parties for Finished US Goods ordered
and purchased from Buyer after the Closing Date and (ii) exercise commercially
reasonable efforts to refer all inquiries that it receives with respect to the
Product in the United States (other than with respect to the Excluded Assets or
the Pre-Closing Liabilities) to Buyer.

Section 6.5 Additional Assets. During the period from the Closing Date and
continuing until one (1) year after the Closing Date, if Seller or Buyer
identifies any tangible assets, Patents or Trademarks (including Internet domain
names) of Seller that are necessary for (and were used by Seller solely in) the
Commercialization as conducted by Seller prior to Closing that were not sold,
assigned, transferred, conveyed and delivered to Buyer as required by this
Agreement, then Seller shall undertake to promptly transfer such asset to Buyer,
but in each instance only to the extent any such asset is: (i) in existence as
of such time; (ii) in the possession of, and controlled and freely transferable
by, Seller or any of Seller’s Affiliates; and (iii) not necessary or appropriate
to be retained by Seller in order for Seller to (A) manufacture the Product
under the terms of the Supply Agreement or the Schering Supply Agreement or
(B) perform obligations following the Closing where performance is expected to
be transitioned to Buyer pursuant to the Services Agreement.

Section 6.6 Medicare & Medicaid Reimbursement. For the period (the “Submission
Window”) prior to the Closing during which CMS-HHS is accepting, and it is
reasonable and practicable for Seller to submit, information for CMS-HHS to
consider with respect to the 2008 reimbursement amount per treatment for the
Product by CMS-HHS with respect to hospital outpatient treatment, including with
respect to a decision by CMS-HHS potentially to reinstate such reimbursement at
the applicable 2007 reimbursement amount, Seller shall: (i) make such a
submission during the Submission Window with the intent of encouraging CMS-HHS
to make

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

20



--------------------------------------------------------------------------------

such a decision; (ii) be diligent in its efforts to prepare such a submission;
and (iii) be diligent and timely in its efforts to respond to any requests from
CMS-HHS for clarification of such submission or follow-up information or
discussion. To the extent reasonably practicable, Buyer shall have a right to
(x) review and comment upon Seller’s proposed submission (as well as any
follow-up information prepared by Seller) in advance of any delivery to CMS-HHS
and (y) participate in any follow-up discussion by Seller with CMS-HHS.
Notwithstanding the foregoing, Buyer expressly acknowledges that there can be no
assurances that CMS-HHS will decide to reinstate the 2007 reimbursement amount
or otherwise increase the reimbursement amount above that identified in its
tentative determination for the 2008 reimbursement amount.

Section 6.7 HSR Act. As promptly as practicable after the Agreement Date, Seller
shall file a Notification and Report Form under the HSR Act in order to
consummate the transactions contemplated by this Agreement and reasonably
cooperate with Buyer in connection therewith. Seller shall pay no filing fees
incurred in connection with the parties’ compliance with the HSR Act.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

Section 7.1 Buyer’s Organization; Good Standing. Buyer is a corporation duly
organized and validly existing under the laws of Washington. Buyer has all
requisite power and authority to carry on its business as it is currently being
conducted. Buyer is duly qualified to conduct business as a foreign corporation
and is in good standing in every jurisdiction where the nature of the business
conducted by it makes such qualification necessary, except where the failure to
so qualify or be in good standing would not prevent or materially delay the
consummation of the transactions contemplated hereby.

Section 7.2 Authority; Execution and Delivery. Buyer has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Buyer and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by Buyer. This Agreement has been duly executed and delivered
by Buyer and, assuming the due authorization, execution and delivery of this
Agreement by Seller, constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity regardless of whether
considered in a proceeding in equity or at law.

Section 7.3 No Violations; Consents. The execution and delivery of this
Agreement or any of the Transaction Documents by Buyer do not, and the
consummation of the transactions contemplated hereby or thereby and compliance
with the terms hereof and thereof by Buyer will not: (i) violate any
Governmental Rule to which Buyer is subject; (ii) breach or violate any
provision of the Articles of Incorporation or Bylaws of Buyer; (iii) conflict
with any material

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

21



--------------------------------------------------------------------------------

Contract to which Buyer is a party or by which it is otherwise bound, except for
such violations or conflicts which would not materially interfere with Buyer’s
performance of its obligations hereunder; or (iv) require any approval,
authorization, consent, license, exemption, filing or registration with any
Person, except for such approvals, authorizations, consents, licenses,
exemptions, filings or registrations which have been obtained or made or which,
if not obtained or made, would not materially interfere with Buyer’s performance
of its obligations hereunder.

Section 7.4 Litigation. There is no Action pending or, to the knowledge of
Buyer, threatened against Buyer or any of Buyer’s Affiliates that if adversely
determined would delay the ability of Buyer to perform its obligations
hereunder.

Section 7.5 No Brokers. Buyer has not entered into any agreement, arrangement or
understanding with any Person which will result in the obligation to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

Section 7.6 Availability of Funds. Buyer has cash available that is sufficient
to enable it to make payment of the Purchase Price and any other amounts to be
paid by it hereunder.

ARTICLE VIII

CERTAIN COVENANTS AND AGREEMENTS OF BUYER

Section 8.1 Insurance. After the Closing Date and until that date which is five
(5) years after the Closing Date, Buyer shall maintain product liability
insurance in an amount of not less than Fifteen Million Dollars ($15,000,000)
annual aggregate, including retention. Buyer shall provide Seller with a
certificate of insurance on the Closing Date as evidence of such insurance and
annually thereafter (until that date which is five (5) years after the Closing
Date) evidencing the renewal of such insurance. Buyer shall promptly notify
Seller of any material change in the terms of such insurance from those set
forth in the most recent certificate of insurance provided to Seller pursuant to
this Section 8.1.

Section 8.2 Records. Buyer shall preserve and maintain all material books and
records (including financial information) included within the Purchased Assets
for a period of at least five (5) years from the Closing Date and make such
books and records available for inspection and copying by Seller or its agents
upon reasonable request and upon reasonable notice. Thereafter, Buyer shall not
dispose of or destroy any of such material books or records without giving
thirty (30) days prior written notice to Seller to permit Seller to duplicate or
take possession of any such books and records.

Section 8.3 Bulk Transfer Laws. Buyer hereby waives compliance by Seller with
the provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the sale of the Purchased Assets to Buyer. Seller shall
indemnify and hold Buyer harmless from, against and in respect of (and shall
reimburse Buyer for) any and all liabilities that may be asserted by third
parties against Buyer as a result of noncompliance with any such bulk transfer
law.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

22



--------------------------------------------------------------------------------

Section 8.4 No Representations by Seller; Schedules. BUYER ACKNOWLEDGES THAT NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY SELLER OTHER THAN AS
SPECIFICALLY SET FORTH IN ARTICLE V, AND SELLER IS NOT MAKING ANY OTHER
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT,
THE PURCHASED ASSETS OR THIS AGREEMENT. BUYER HEREBY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY AND ALL IMPLIED WARRANTIES. NO ORAL WARRANTIES,
REPRESENTATIONS OR STATEMENTS SHALL BE CONSIDERED A PART HEREOF. The information
included on any Schedule delivered to Buyer by Seller (including, for this
purpose, the Disclosure Schedule) shall be deemed to have been delivered with
respect to all other Schedules (including, for this purpose, the Disclosure
Schedule) delivered to Buyer by Seller as though such information were fully set
forth on such other Schedules.

Section 8.5 Representations to Customers. After the Closing, Buyer shall not
make: (i) any knowingly false or misleading representations to any Person
regarding Seller, any of Seller’s Affiliates or the Product; (ii) any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Product that are not consistent with the
labeling and package insert or other documentation approved by the applicable
Governmental Entities and accompanying or describing the Product; or (iii) any
negative or disparaging statements about any product of Seller or any of
Seller’s Affiliates; provided, however, that Buyer may, in compliance with
applicable law, aggressively market, sell and promote the Product or other
products that compete with products of Seller or any of Seller’s Affiliates.

Section 8.6 Continued Development. From and after the Closing, Buyer shall
exercise commercially reasonable efforts to achieve the Milestone Events and
otherwise continue to develop the Product consistent with the goals associated
with the Milestone Events.

Section 8.7 Integrity Agreement. Promptly after the Agreement Date, Buyer shall
notify OIG-HHS regarding Buyer’s proposed acquisition of the Product and shall
enter into negotiations with OIG-HHS regarding an Integrity Agreement for the
Product as required by that certain Settlement Agreement between Buyer and the
United States of America dated April 16, 2007.

Section 8.8 HSR Act. As promptly as practicable after the Agreement Date, Buyer
shall file a Notification and Report Form under the HSR Act in order to
consummate the transactions contemplated by this Agreement and reasonably
cooperate with Seller in connection therewith; provided, however, that the
foregoing shall not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain termination or
expiration of any applicable waiting period under the HSR Act. Buyer shall pay
all filing fees incurred in connection with the parties’ compliance with the HSR
Act.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

23



--------------------------------------------------------------------------------

ARTICLE IX

OTHER COVENANTS AND AGREEMENTS

Section 9.1 Trade Returns; Rebates.

(a) Notwithstanding any provision herein to the contrary, Seller shall bear the
cost of returns of any Finished US Goods sold prior to the Closing Date, and
Buyer shall bear the cost of returns of any Finished US Goods sold on or after
the Closing Date. Buyer and Seller shall each be responsible for processing
returns of Finished US Goods during the periods for which such party bears the
cost thereof in accordance with the provisions of this Section 9.1(a). Neither
Seller nor Buyer shall take any action to encourage or delay the return of any
Finished US Goods.

(b) Notwithstanding any provision herein to the contrary, Seller shall bear the
cost of all Rebates for the Product sold prior to the Closing Date and Buyer
shall bear the cost of all Rebates for the Product sold on or after the Closing
Date. The portion of Rebates for each quarter following the Closing Date that
are the responsibility of both Seller and Buyer shall be determined by
calculating the portion of days within such quarter which were prior to the
Closing Date and the portion which were on or after the Closing Date. Likewise,
the parties shall split any Medicaid or other refunds for any applicable quarter
based on the same ratio. Any party owing sums to the other party pursuant to
this Section 9.1(b) shall pay such amounts within ten (10) Business Days of
receiving an invoice for such amount from the other party.

(c) Notwithstanding any provision herein to the contrary, after the Closing
Date, Seller shall be responsible for the administration of the Medicaid rebate
process for any Product that bears an NDC Number and Buyer shall be solely
responsible for the administration of such process for any Product that bears
the national drug code number established by Buyer in accordance with the Supply
Agreement, which in no event shall be later than December 31, 2007. Buyer and
Seller shall each furnish the other with any information necessary for each
party’s performance of its administrative responsibilities pursuant to this
Section 9.1(c) in the form reasonably requested by the other party, including
applicable pricing information. For so long as Seller is responsible for the
administration of the Medicaid rebate process for the Product, Buyer shall
provide Seller with the necessary information within five (5) days of the close
of each calendar quarter in the form reasonably requested by Seller. Any fines
associated with incorrect or late information provided by Seller or Buyer to the
other party under this Section 9.1(c) shall be reimbursed by Seller or Buyer, as
the case may be, to the other party.

(d) Notwithstanding any provision herein to the contrary, Buyer shall be solely
responsible for any notices to any Governmental Entities in the United States
with respect to any changes in the AWP (average wholesale price) or WAC
(weighted average cost) of the Product following the Closing Date, in each such
case as may be required by any Governmental Rule.

Section 9.2 Regulatory Applications/Approvals; Adverse Experience Reports;
Medical Inquiries and Complaints.

(a) Prior to the Closing Date, to the extent reasonably practicable and
permitted by Governmental Rule, Seller shall include Buyer in all material
discussions with the FDA regarding the Product, including granting Dr. James
Bianco the rights to (i) be present at all such meetings and (ii) consult with
Seller and participate in discussions regarding any regulation of the Product by
the FDA.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

24



--------------------------------------------------------------------------------

(b) As of the Closing Date, Buyer shall be solely responsible for taking any
actions necessary: (i) to effect the transfer of the Regulatory
Applications/Approvals to Buyer, including notices to the FDA and any other
Governmental Entities regarding such transfer, subject to BIIB’s cooperation
under the Transition Services Agreement; (ii) to obtain any documentation
required to maintain the Regulatory Applications/Approvals or to obtain any
further authorizations under any Governmental Rule (including any GMP
certificates from third party manufacturers, any certificates of pharmaceutical
product and the like); and (iii) otherwise to comply with any Governmental Rule
with respect to the Regulatory Applications/Approvals; provided, however, that
Seller shall provide reasonable assistance and cooperation to Buyer so that
Buyer may comply with its obligations under this Section 9.2(b) to the extent
that any such actions relate to the sale of the Product prior to the Closing
Date.

(c) After the Closing, Buyer shall be solely responsible for investigating and
reporting adverse experiences for the Product to any Governmental Entities in
the United States and addressing any such Governmental Entities’ inquiries
related to the safety of the Product; provided, however, that Seller shall
provide reasonable assistance and cooperation to Buyer so that Buyer may comply
with its obligations under this Section 9.2(c) to the extent that any such
investigations or inquiries relate to the sale of the Product prior to the
Closing Date.

(d) After the Closing, Buyer shall be solely responsible for addressing any
Person’s medical inquiries or complaints related to the Product in the United
States; provided, however, that any damages payable to any Person due to
Products sold or otherwise distributed by Seller or Seller’s Affiliates prior to
the Closing Date shall be paid by Seller subject to the indemnification
provisions in Article XII; and provided, further, that Seller shall provide
reasonable assistance and cooperation to Buyer so that Buyer may comply with its
obligations under this Section 9.2(d) to the extent that any such inquiries or
complaints relate to the sale of the Product prior to the Closing Date.

Section 9.3 Transitional License. Effective as of the Closing, Seller hereby
grants to Buyer, Buyer’s Affiliates and their respective distributors the
limited, non-transferable right and license to use the Seller Trade Dress and
the Seller Trademarks that have been used by Seller and any of Seller’s
Affiliates in connection with their respective marketing, sale and distribution
of the Product for Buyer’s, Buyer’s Affiliates’ and their respective
distributors’ marketing, sale and distribution of the Product in the United
States consistent with the past practices of Seller and any of Seller’s
Affiliates. Such limited right and license shall include the right to use the
Seller Trademarks on the Product Marketing Materials. Such limited right and
license will be effective until the earlier of (i) the exhaustion of the Product
Marketing Materials or (ii) December 31, 2007; provided, however, that Buyer
shall use reasonable commercial efforts to cease using the Seller Trade Dress
and the Seller Trademarks as soon as practicable after the Closing Date.
Following such time period, neither Buyer nor its distributors shall use, in any
manner or for any purpose, directly or indirectly, the Seller Trade Dress or the
Seller Trademarks. All use of the Seller Trade Dress and the Seller Trademarks
by Buyer, Buyer’s Affiliates and their respective distributors shall inure to
the benefit of Seller or any of Seller’s Affiliates, as the case may be, and
shall be in accordance with the past practice of Seller and any of Seller’s
Affiliates for quality standards for the Product, the Product Marketing
Materials, the Seller Trade Dress and the Seller Trademarks. Buyer hereby
acknowledges and agrees that no right, license or any transfer is granted by
Seller to Buyer by implication or otherwise with respect to the Seller Trade
Dress and the Seller Trademarks, except as provided in this Section 9.3.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

25



--------------------------------------------------------------------------------

Section 9.4 Sublicenses to Sublicensed Patent Rights; Consents to Assignment of
Assigned Contracts.

(a) Each of Seller and Buyer shall exercise commercially reasonable efforts to
obtain, as of the Closing (or as promptly as practicable thereafter) and
pursuant to and subject to the terms and conditions of the applicable
Sublicensed Patent Rights Agreements, the Sublicense Agreements to provide Buyer
with sublicenses or similar rights under the Sublicensed Patent Rights with
respect to the Product. Seller shall exercise commercially reasonable efforts to
prepare and negotiate each Sublicense Agreement with the applicable third Person
while incorporating Buyer’s reasonable comments or requests (to the extent
consistent with the rights of Seller or any of Seller’s Affiliates, with respect
to the Product, under the applicable Sublicensed Patent Rights Agreement). Each
of Seller and Buyer shall exercise commercially reasonable efforts to complete
their foregoing obligations under this Section 9.4(a) within thirty (30) days of
the Agreement Date. Without limiting the foregoing, Buyer shall provide
reasonable assistance and cooperation to Seller so that Seller and Seller’s
Affiliates may settle any disputes under the Sublicensed Patent Rights
Agreements described on Schedule 6.1. For the avoidance of doubt, the
expectation and intent of Buyer and Seller is that, after the Closing, Buyer
will pay all royalties, provide all royalty reports and otherwise perform all
obligations of the licensed party under the Sublicensed Patent Rights Agreements
with respect to any Product ultimately sold to, or used by, end-users in the
United States on or after the Closing Date.

(b) Each of Seller and Buyer shall exercise commercially reasonable efforts to
obtain, as of the Closing (or as promptly as practicable thereafter) and
pursuant to and subject to the terms and conditions of the applicable Assigned
Contracts, the consent of any other Person (as identified on Schedule 5.8) in
order for any interest of Seller or any of Seller’s Affiliates in any such
Assigned Contract to be assigned to Buyer. Seller shall exercise commercially
reasonable efforts to prepare and negotiate each such consent with the
applicable third Person while incorporating Buyer’s reasonable comments or
requests (to the extent consistent with the rights of Seller or any of Seller’s
Affiliates under the applicable Assigned Contract). Each of Seller and Buyer
shall exercise commercially reasonable efforts to complete their foregoing
obligations under this Section 9.4(b) within thirty (30) days of the Agreement
Date.

Section 9.5 Schering Agreements. Seller shall not amend the Schering License
Agreement, the Schering Pharmacovigilance Agreement or the Schering Supply
Agreement in any manner to (i) provide Schering or any successor or assignee
with a right to offer to sell, sell, import or distribute the Product in the
United States or (ii) materially and adversely affect the obligations of Buyer
under the Schering License Agreement or the Schering Pharmacovigilance Agreement
that Buyer will perform or bear responsibility for pursuant to the Services
Agreement.

Section 9.6 Nondisclosure and Restricted Use Obligations.

(a) Confidential Information. Each party (a “Receiving Party”) acknowledges that
it may receive (or, as the result of one or more transfers contemplated by this

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

26



--------------------------------------------------------------------------------

Agreement or any other Transaction Document, it may be or become in possession
of) Confidential Information of another party (a “Disclosing Party”) in the
performance of this Agreement or any other Transaction Document. Each Receiving
Party shall exercise commercially reasonable efforts to safeguard and to hold
the Confidential Information of a Disclosing Party in confidence, and shall
limit disclosure of such Confidential Information to those employees and
consultants of the Receiving Party and its Affiliates who are bound by
obligations of confidentiality to the Receiving Party consistent with the terms
of this Section 9.6. A Receiving Party shall not, directly or indirectly,
disclose, publish or use for the benefit of any other Person or itself, except
in performing this Agreement or any other Transaction Document, any Confidential
Information of a Disclosing Party without first having obtained the Disclosing
Party’s written consent to such disclosure or use.

(b) Manufacturing Confidential Information. To the extent that any Confidential
Information constitutes Manufacturing Confidential Information, then in addition
to Buyer’s obligations under the foregoing subsection (a), Buyer shall:
(i) safeguard and hold such Manufacturing Confidential Information in strict
confidence; (ii) not use such Manufacturing Confidential Information other than
in the manufacture or supply of the Product solely for sale to or use by
end-users in the United States; and (iii) limit disclosure of such Manufacturing
Confidential Information only to a third party manufacturer engaged by Buyer
which is bound by obligations of confidentiality and restricted use (i.e.,
requiring such third party manufacturer to (x) not use such Manufacturing
Confidential Information other than in the manufacture or supply of the Product
solely for sale to or use by end-users in the United States and (y) not further
disclose such Manufacturing Confidential Information to any Person under any
circumstances).

(c) Exception for Legal Requirement. A Receiving Party shall be entitled to
disclose any Confidential Information of a Disclosing Party: (i) if, in the
opinion of the Receiving Party’s outside counsel or general counsel, such public
announcement or public statement is necessary to avoid committing a violation of
any Governmental Rule or any regulation of any securities association, stock
exchange or national securities quotation system on which the Receiving Party’s
securities are, or are proposed to be, listed or traded, or by order of any
Governmental Entity: (ii) as may be necessary or appropriate in connection with
the enforcement of this Agreement or any other Transaction Document; or (iii) as
may be required in furtherance of a party’s obligations under this Agreement or
any other Transaction Document; provided, however, that in any such event, the
Receiving Party shall give advance written notice to the Disclosing Party and
exercise commercially reasonable efforts, wherever possible, to obtain
confidential treatment of such information by the applicable Governmental Entity
or other recipient (and, in the case of clause (i), the Disclosing Party shall
be provided with a copy of the proposed disclosure in sufficient time to allow a
reasonable opportunity to comment thereon) to the extent practicable.

(d) Extended Term of Confidentiality Obligations. The obligations set forth in
this Section 9.6 shall survive the Agreement Date for five (5) years (without
limiting the effect of any longer term for similar arrangements set forth in the
Supply Agreement). Nothing in this Section 9.6 shall be construed to create or
imply any right or license under any patent, trademark, copyright or other
intellectual property right owned or controlled by a party or its Affiliates
(except as may be expressly set forth elsewhere in this Agreement or any other
Transaction Document).

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

27



--------------------------------------------------------------------------------

(e) Injunctive Relief. In addition to any other relief or remedy available to it
at law or in equity, each party shall be entitled to seek temporary or permanent
injunctive relief from any court of competent jurisdiction, without the posting
of any bond, in order to enforce its rights as to the other party’s performance
of its covenants under this Section 9.6.

(f) Supplement to Confidentiality Agreement. The obligations of this Section 9.6
shall supplement (i.e., be in addition to), but not supersede, the
Confidentiality Agreement or any confidentiality provisions in any other
Transaction Document (including the Supply Agreement).

Section 9.7 Non-Assertion of Intellectual Property Rights. After the Closing,
Seller agrees that neither Seller nor any of Seller’s Affiliates will (i) assert
an Action against Buyer or any of its direct or indirect Affiliates, assignees,
successors, licensees, transferees, distributors or commercial partners (or
their respective Affiliates) under any patent, trade secret, copyright,
trademark or other proprietary right (including, for this purpose, any right
pursuant to any pending patent application or any patent application filed with
respect to an invention existing as of the Agreement Date so long as such patent
application is filed with the USPTO or similar Governmental Entity within one
(1) year of the Agreement Date) owned or controlled on or prior to the Closing
by Seller or any of Seller’s Affiliates that the development, manufacture, use,
marketing, sale, importation or distribution of the Product (but only the
Product) after the Closing in accordance with and subject to the Transaction
Documents by Buyer or any of its direct or indirect Affiliates, assignees,
successors, licensees, transferees, distributors or commercial partners (or
their respective Affiliates) infringes any such patent, trade secret, copyright,
trademark or other proprietary right (including, for this purpose, any right
pursuant to any pending patent application or any patent application filed with
respect to an invention existing as of the Agreement Date so long as such patent
application is filed with the USPTO or similar Governmental Entity within one
(1) year of the Agreement Date), or otherwise participate in or initiate any
related Action, or (ii) render assistance to any Person in connection with any
such assertion or Action. After the Closing, Seller agrees that neither Seller
nor any of Seller’s Affiliates will (a) assert an Action against Buyer or any of
Buyer’s Affiliates or any applicable third Person that any of the Product
Patents is invalid or unenforceable, or otherwise participate in or initiate any
related Action, or (b) render assistance to any Person in connection with any
such assertion or Action. After the Closing, Buyer agrees that neither Buyer nor
any of Buyer’s Affiliates will (x) assert an Action against Seller or any of
Seller’s Affiliates or any applicable third Person that any of the Licensed
Patents or the Patents for which a sublicense has been granted to Buyer under
the Sublicense Agreements is invalid or unenforceable, or otherwise participate
in or initiate any related Action, or (y) render assistance to any Person in
connection with any such assertion or Action.

ARTICLE X

CONDITIONS PRECEDENT

Section 10.1 Conditions to Each Party’s Obligations. The obligations of Buyer to

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

28



--------------------------------------------------------------------------------

purchase the Purchased Assets from Seller and to assume the Post-Closing
Liabilities, and the obligations of Seller to sell, assign, convey and deliver
all right, title and interest of Seller or any of Seller’s Affiliates in, to and
under the Purchased Assets to Buyer, are subject to the conditions that as of
the Closing (i) there will be no effective temporary restraining order,
preliminary or permanent injunction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated by this Agreement
and (ii) the waiting period or periods required by any and all filings made
under the HSR Act will have expired or been terminated.

Section 10.2 Conditions to Obligations of Buyer. The obligations of Buyer to
purchase the Purchased Assets from Seller and to assume the Post-Closing
Liabilities are subject to the satisfaction of each of the following conditions
as of the Closing:

(a) The representations and warranties of Seller set forth in this Agreement
will be true and correct as of the Closing as though made on and as of the
Closing Date, except (i) to the extent such representations and warranties
relate to an earlier date (in which case such representations and warranties
will be true and correct as of such earlier date) and (ii) for breaches of
representations and warranties as to matters that in the aggregate would not
have a Material Adverse Effect, and Buyer will have received a certificate
signed by an officer of Seller certifying the same.

(b) Seller will have performed or complied in all material respects with all
obligations, conditions and covenants required to be performed by it under this
Agreement at or prior to the Closing, and Buyer will have received a certificate
signed by an officer of Seller certifying the same.

(c) There will be no change, circumstance or effect after the Agreement Date
that is a Material Adverse Effect.

(d) Seller will have executed and delivered to Buyer (i) the Transaction
Documents other than the Sublicense Agreements, each substantially in the form
attached hereto, and (ii) the Sublicense Agreements, each in form and substance
satisfactory to Buyer in Buyer’s reasonable discretion.

(e) Seller or any of Seller’s Affiliates, as applicable, will have received
consents or approvals from the applicable Persons for the assignment to Buyer of
the Assigned Contracts listed on Schedule 10.2(e), and each of the applicable
third Persons will have executed and delivered to Seller the Sublicense
Agreements (or otherwise provided such third Person’s consent, as applicable),
each in form and substance satisfactory to Buyer in Buyer’s reasonable
discretion.

(f) Buyer will have received confirmation and acceptance from OIG-HHS of Buyer’s
notice to OIG-HHS regarding Buyer’s proposed acquisition of the Product and will
have entered into negotiations with OIG-HHS regarding an Integrity Agreement for
the Product as required by that certain Settlement Agreement between Buyer and
the United States of America dated April 16, 2007.

Section 10.3 Conditions to the Obligations of Seller. The obligations of Seller
to sell,

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

29



--------------------------------------------------------------------------------

assign, convey and deliver all right, title and interest of Seller or any of
Seller’s Affiliates in, to and under the Purchased Assets to Buyer are subject
to the satisfaction of each of the following conditions as of the Closing:

(a) The representations and warranties of Buyer set forth in this Agreement will
be true and correct in all material respects as of the Closing as though made on
and as of the Closing Date, except (i) to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties will be true and correct as of such earlier date)
and (ii) for breaches of representations and warranties as to matters that in
the aggregate would not materially interfere with Buyer’s performance of its
obligations hereunder, and Seller will have received a certificate signed by an
officer of Buyer certifying the same.

(b) Buyer will have performed or complied in all material respects with all
obligations, conditions and covenants required to be performed by it under this
Agreement at or prior to the Closing, and Seller will have received a
certificate signed by an officer of Buyer certifying the same.

(c) Buyer will have executed and delivered to Seller (i) the Contract Assignment
and Assumption Agreement, the General Assignment and Assumption Agreement, the
License Agreement, the License-Back Agreement, the Security Agreement, the
Services Agreement, the Supply Agreement and the Transition Services Agreement,
each substantially in the form attached hereto, and (ii) the Sublicense
Agreements, each in form and substance satisfactory to Seller in Seller’s
reasonable discretion.

(d) Seller or any of Seller’s Affiliates, as applicable, will have received
consents or approvals from the applicable Persons for the assignment to Buyer of
the Assigned Contracts listed on Schedule 10.2(e), and each of the applicable
third Persons will have executed and delivered to Seller the Sublicense
Agreements (or otherwise provided such third Person’s consent, as applicable),
each in form and substance satisfactory to Seller in Seller’s reasonable
discretion.

(e) Buyer and OIG-HHS will have executed and delivered to one another an
Integrity Agreement for the Product as required by that certain Settlement
Agreement between Buyer and the United States of America dated April 16, 2007.

(f) Buyer will have paid to Seller Fifty-Eight Thousand Six Hundred Seventy-Two
and 85/00 Dollars ($58,672.85) in cash, which amount has been (or immediately
following the Closing will be) distributed by Seller to Product-related
employees of Seller or any of Seller’s Affiliates as retention bonuses as set
forth on Schedule 10.3(f).

(g) Buyer will have paid to Seller the Purchase Price.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

30



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION, AMENDMENT AND WAIVER

Section 11.1 Termination.

(a) Notwithstanding any provision herein to the contrary, this Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing:

(i) by mutual written consent of Buyer and Seller;

(ii) by Seller if any of the conditions set forth in Section 10.1 or 10.3 become
incapable of fulfillment and have not been expressly waived by Seller;

(iii) by Buyer if any of the conditions set forth in Section 10.1 or 10.2 become
incapable of fulfillment and have not been expressly waived by Buyer; or

(iv) by Seller or Buyer if the Closing does not occur on or prior to
November 30, 2007 (or, upon the written request of either party at least five
(5) days prior to November 30, 2007, any date no later than December 31, 2007
identified in such written request when any of the conditions set forth in
Article X will be incapable of fulfillment by November 30, 2007, provided that
the party seeking such later date is not in breach in any material respect of
any of its representations, warranties, covenants or agreements contained in
this Agreement);

provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

(b) In the event of termination by either Seller or Buyer pursuant to this
Section 11.1, written notice thereof shall be given to the other party and the
transactions contemplated by this Agreement shall be terminated, without further
action by any party. If the transactions contemplated by this Agreement are
terminated as provided herein:

(i) Buyer shall return to Seller all documents and other material received from
Seller relating to the Product and the Purchased Assets and to the transactions
contemplated hereby, whether obtained before or after the Agreement Date; and

(ii) all confidential information received by Buyer with respect to Seller, the
Product or the Purchased Assets shall be treated in accordance with the
Confidentiality Agreement, which will remain in full force and effect
notwithstanding the termination of this Agreement.

(c) If this Agreement is terminated and the transactions contemplated hereby are
abandoned, this Agreement shall become null and void and of no further force and
effect, except as otherwise provided in Section 11.1(b); provided, however, that
nothing in this Section 11.1 shall be deemed to release any party from any
liability for any breach by such party of any of the terms or provisions of this
Agreement.

Section 11.2 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each party. By an instrument in
writing, Buyer or Seller may waive compliance by the other party with any term
or provision of this Agreement that such other party was or is obligated to
comply with or perform.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

31



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNIFICATION

Section 12.1 Survival. All representations and warranties of Buyer and Seller
contained herein or in any other Transaction Document (other than the Supply
Agreement) or made pursuant hereto or pursuant to any other Transaction Document
(other than the Supply Agreement) shall survive the Closing Date for a period of
twelve (12) months after the Closing Date. The covenants and agreements of the
parties contained in this Agreement or in any other Transaction Document shall
survive and remain in full force for the applicable periods described herein or
therein or, if no such period is specified, indefinitely. Any right of
indemnification pursuant to this Article XII with respect to a claimed breach of
a representation, warranty or covenant shall expire at the date of termination
of the representation, warranty or covenant claimed to be breached, unless on,
prior to or within thirty (30) days from such date the party from whom
indemnification is sought has received written notice of a good faith claim in
accordance with the provisions of Section 12.6.

Section 12.2 Indemnification by Seller.

(a) Subject to Section 12.2(b), Seller agrees to indemnify Buyer, Buyer’s
Affiliates and their respective officers, directors and employees (the “Buyer
Indemnified Parties”) against, and agrees to hold them harmless from, any Loss
to the extent such Loss arises from or in connection with the following:

(i) any breach by Seller or any of Seller’s Affiliates of any representation or
warranty made by Seller or any of Seller’s Affiliates contained in this
Agreement or in any other Transaction Document (other than the Services
Agreement, the Supply Agreement or the Transition Services Agreement);

(ii) any breach by Seller or any of Seller’s Affiliates of any covenants of
Seller or any of Seller’s Affiliates contained in this Agreement or in any other
Transaction Document (other than the Services Agreement, the Supply Agreement or
the Transition Services Agreement); or

(iii) any Pre-Closing Liabilities.

(b) The indemnification in favor of the Buyer Indemnified Parties contained in
Sections 12.2(a)(i) and 12.2(a)(ii) (but, for the avoidance of doubt, not
Section 12.2(a)(iii)) shall be subject to the following limitations:

(i) Seller shall not be liable for such indemnification until the aggregate
dollar amount of all Losses claimed thereunder exceeds Five Hundred Thousand
Dollars ($500,000), and then only to the extent such aggregate amount of Losses
exceeds such amount; and

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

32



--------------------------------------------------------------------------------

(ii) Seller shall not be liable for such indemnification after the aggregate
dollar amount of all Losses claimed thereunder is equal to Three Million Dollars
($3,000,000) (the “Seller Cap Amount”), and Seller shall thereafter have no
further obligations or liabilities with respect to any such Losses.

(c) Buyer acknowledges and agrees that the indemnification provided in this
Section 12.2 shall be Buyer’s sole and exclusive remedy for all Losses related
to or arising at law, under any statute or in equity, or otherwise out of this
Agreement, any of the other Transaction Documents (other than the Services
Agreement, the Supply Agreement or the Transition Services Agreement) or any of
the transactions contemplated hereby or thereby (other than claims of, or causes
of action arising from, fraud) and, in furtherance thereof, Buyer waives, from
and after the Closing, to the fullest extent permitted under applicable law, any
and all rights, claims, actions or causes of action (other than claims of, or
causes of action arising from, fraud) it may have against Seller or any of
Seller’s Affiliates relating to the subject matter of this Agreement, any of the
other Transaction Documents (other than the Services Agreement, the Supply
Agreement or the Transition Services Agreement) or any of the transactions
contemplated hereby or thereby, other than the remedies provided in this
Section 12.2; provided, however, that Buyer shall be entitled to seek temporary
or permanent injunctive relief or specific performance in order to enforce its
rights under this Agreement or any of the other Transaction Documents (other
than the Services Agreement, the Supply Agreement or the Transition Services
Agreement).

Section 12.3 Indemnification by Buyer. Buyer hereby agrees to indemnify Seller,
Seller’s Affiliates and their respective officers, directors and employees (the
“Seller Indemnified Parties”) against, and agrees to hold them harmless from,
any Loss to the extent such Loss arises from or in connection with the
following:

(i) any breach by Buyer of any representation or warranty made by it contained
in this Agreement or in any other Transaction Document (other than the Services
Agreement, the Supply Agreement or the Transition Services Agreement);

(ii) any breach by Buyer of any of its covenants contained in this Agreement or
in any other Transaction Document (other than the Services Agreement, the Supply
Agreement or the Transition Services Agreement);

(iii) any Post-Closing Liabilities; or

(iv) any Liabilities of Seller under Section 15.2 of the Schering License
Agreement (i.e., payments to Schering pursuant to the indemnification
obligations of Seller thereunder) to the extent arising in connection with the
Commercialization or any acts or omissions of Buyer or any of its direct or
indirect Affiliates, assignees, successors, licensees, transferees, distributors
or commercial partners (or their respective Affiliates) from and after the
Closing Date.

Section 12.4 Losses Net of Insurance; Limitations. The amount of any Loss for
which indemnification is provided under this Article XII shall be net of any
amounts recovered or recoverable by the Indemnified Party under insurance
policies with respect to such Loss. IN NO

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

33



--------------------------------------------------------------------------------

EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY, WHETHER FOR BREACH OF
CONTRACT, IN TORT, NEGLIGENCE, WARRANTY OR STRICT LIABILITY, OR OTHERWISE, FOR
INCIDENTAL, INDIRECT, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES,
SUCH AS LOSSES OF REVENUES OR PROFITS.

Section 12.5 Termination of Indemnification. The obligations to indemnify and
hold harmless any Person party pursuant to Sections 12.2(a)(i), 12.2(a)(ii),
12.3(i) and 12.3(ii) shall terminate when the applicable representation,
warranty or covenant terminates, except as otherwise provided in Section 12.1.
The obligations to indemnify and hold harmless any Person party pursuant to
Section 12.3(a)(iv) shall terminate upon termination of Seller’s obligations
under Section 15.2 of the Schering License Agreement. The obligations to
indemnify and hold harmless any Person party pursuant to Sections 12.2(a)(iii)
and 12.3(iii) shall not terminate by reason of any passage of time.

Section 12.6 Procedure.

(a) In order for an indemnified Person under this Article XII (an “Indemnified
Party”) to be entitled to any indemnification provided for under this Agreement,
such Indemnified Party shall, promptly following the discovery of the matters
giving rise to any Loss, notify the indemnifying Person under this Article XII
(the “Indemnifying Party”) in writing of its claim for indemnification for such
Loss, specifying in reasonable detail the nature of such Loss and the amount of
the liability estimated to accrue therefrom; provided, however, that failure to
give such prompt notification shall not affect the indemnification provided
hereunder except to the extent the Indemnifying Party will have been actually
prejudiced as a result of such failure (except that the Indemnifying Party shall
not be liable for any expenses incurred during the period in which the
Indemnified Party failed to give such notice). Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, within five (5) Business Days after the
Indemnified Party’s receipt of such request, all information and documentation
reasonably requested by the Indemnifying Party with respect to such Loss.

(b) If the indemnification sought pursuant hereto involves a claim made by a
third Person against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party shall be entitled to participate in the defense of such Third
Party Claim and, if it so chooses, to assume the defense of such Third Party
Claim with counsel selected by the Indemnifying Party; provided, however, that
Buyer shall have the sole right to select counsel and control the defense for
any Third Party Claim to the extent it relates to the Regulatory
Applications/Approvals. Should the Indemnifying Party so elect to assume the
defense of a Third Party Claim, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof. If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense thereof (other than (i) during
any period in

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

34



--------------------------------------------------------------------------------

which the Indemnified Party will have failed to give notice of the Third Party
Claim as provided above or (ii) as to any Third Party Claim to the extent that
it relates to the Regulatory Applications/Approvals). If the Indemnifying Party
chooses to defend or prosecute a Third Party Claim, all of the parties shall
cooperate in the defense or prosecution thereof. Such cooperation shall include
the retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. If the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, the Indemnifying Party shall not settle, compromise or discharge
such Third Party Claim, to the extent that it involves any agreement,
performance or observance by the Indemnified Party or to the extent that it
would be reasonably likely to establish a precedential custom or practice
materially adverse to the business interests of the Indemnified Party, without
the Indemnified Party’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed). Whether or not the Indemnifying Party will
have assumed the defense of a Third Party Claim, the Indemnified Party shall not
admit any liability with respect to, or settle, compromise or discharge, such
Third Party Claim without the Indemnifying Party’s prior written consent (which
shall not be unreasonably withheld, conditioned or delayed).

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses (including fees and disbursements of counsel, financial
advisors and accountants) incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses, whether or not the Closing will have occurred.

Section 13.2 Further Assurances and Actions. Buyer and Seller, whether before or
after the Closing and without further consideration, shall each do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably necessary in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement (including, as applicable, upon the request of the other party).

Section 13.3 Notices. All notices, requests and other communications hereunder
shall be in writing and shall be sent, delivered or mailed, addressed as
follows:

 

  (a) if to Buyer:

Cell Therapeutics, Inc.

501 Elliott Avenue Suite 400

Seattle, WA 98119

Telephone: (206) 284-5774

Facsimile: (206) 284-6114

Attn: James A. Bianco, M.D.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

35



--------------------------------------------------------------------------------

with a copy to:

Heller Ehrman LLP

333 Bush Street

San Francisco, CA 94104

Telephone: (415) 772-6000

Facsimile: (415) 772-6268

Attn: Karen A. Dempsey

 

  (b) if to Seller:

Biogen Idec Inc.

14 Cambridge Place

Cambridge, MA 02142

Telephone: (617) 679-2000

Facsimile: (617) 679-2838

Attn: General Counsel

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA 92130

Telephone: (858) 509-4000

Facsimile: (858) 509-4010

Attn: Mike Hird

Each such notice, request or other communication shall be given by: (i) hand
delivery; (ii) by certified mail; or (iii) nationally recognized courier
service. Each such notice, request or communication shall be effective when
delivered at the address specified in this Section 13.3 (or in accordance with
the latest unrevoked direction from the receiving party).

Section 13.4 Headings. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 13.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Governmental Rule or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

36



--------------------------------------------------------------------------------

Section 13.6 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered by each party to the other party, it being understood that
all parties need not sign the same counterpart.

Section 13.7 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the schedules and exhibits attached hereto) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between or among the parties with respect to the subject
matter hereof. Except as specifically provided herein, this Agreement is not
intended to confer upon any Person other than the parties any rights or remedies
hereunder.

Section 13.8 Governing Law. This Agreement will be deemed to have been made in
the State of California and its form, execution, validity, construction and
effect will be determined in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.

Section 13.9 WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.

Section 13.10 Publicity. Neither party shall make any public announcement
concerning, or otherwise publicly disclose, any information with respect to the
transactions contemplated by this Agreement or any of the terms and conditions
hereof without the prior written consent of the other parties, which consent
will not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, either party may make any public disclosure concerning the
transactions contemplated hereby that in the opinion of such party’s counsel may
be required by law or the rules of any stock exchange or interdealer quotation
service on or through which such party’s or its Affiliates’ securities trade;
provided, however, the party making such disclosure shall provide the
non-disclosing party with a copy of the intended disclosure reasonably, and to
the extent practicable, prior to public dissemination, and the parties shall
coordinate with one another regarding the timing, form and content of such
disclosure.

Section 13.11 Assignment. Neither party may assign its rights or obligations
under this Agreement without the prior written consent of the other party;
provided, however, that, so long as any such successor or assign agrees in
writing to be bound by this Agreement, either party may assign its rights and
obligations under this Agreement, without the prior written consent of the other
party, to an Affiliate or to a successor to the relevant portion of the
assigning party’s business by reason of merger, sale of all or substantially all
of its assets or securities or any similar transaction. Any permitted assignee
shall assume all obligations of its assignor under this Agreement. No assignment
shall relieve either party of its responsibility for the performance of any
obligation under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

[SIGNATURE PAGE FOLLOWS]

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the Agreement
Date.

 

BIOGEN IDEC INC. By:  

/s/ Faheem Hasnain

Name:   Faheem Hasnain Title:   Senior Vice President CELL THERAPEUTICS, INC.
By:  

/s/ Daniel G. Eramian

Name:   Daniel G. Eramian Title:   E.V.P. Corporate Communications

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

38



--------------------------------------------------------------------------------

Exhibits

 

A    Contract Assignment and Assumption Agreement B    General Assignment and
Assumption Agreement C    General Assignment and Bill of Sale D    License
Agreement E    License-Back Agreement F    Patent Assignment G    Security
Agreement H    Services Agreement I    Supply Agreement J    Trademark
Assignment K    Transition Services Agreement

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

39



--------------------------------------------------------------------------------

Schedules

 

5.8    Assigned Contracts 5.10    Licensed Patents, Sublicensed Patent Rights
Agreements, Product Domain Names, Product Trademarks and Product Patents 6.1   
Exceptions to Conduct of Business Until Closing 10.2(e)    Assigned Contracts
Requiring Consent for the Closing 10.3(f)    Retention Bonuses

 

***CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

40